Title: To George Washington from John Preston, 6 November 1784
From: Preston, John
To: Washington, George



Hond Sir
Novr 6th 1784.

In consequence of receiving your Excellency’s favour dated Rockingham Octr 1st 84, I gave the necessary attention due to your business, & have examined all the records of my Office deligently, but find nothing relating to your Lands only the enclosed Warrent of 2000 Acres, a copy of the entry & survey thereon: All warrents granted by Lord Dunmore agreeable to the Proclamation of 1763, Which were recd into the Surveyors Office of Fincastle, where immediately registered; among those I have search’d for yours of 5000 Acres, but cannot find it, which gives me reason to suppose this War[ran]t was neglected or miscarried & never came into my Fathers hands: Possibly it

was put into the care of some of the deputies acting under my Father, who not finding suitable Lands to locate it on, never lodged it in the Office, but still kept it in their possession, This is only a bare supposition of my own, & have no grounds for it: But if the person to whom you delivered it could be known, he might give some satisfaction on this head, & such Information as would make known where the War[ran]t is & a line from you on this subject I shall endeavour to procure it, & transmitt it you immediately.
Your apoligy for any trouble you can give me is wholly unecessary, for be assured in this or any other request wherein I can be servicable to you, I shall most chearfully comply. I am with the utmost respect Your Excellencys most Obt Servt

J. Preston

